DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed April 1st 2021 has been entered and made of record. Claims 1-2, 10, 14 and 16-18 have been amended.  Claims 3-5, 9, 11-13 and 15 are cancelled.  Claims 1-2, 6-8, 10, 14 and 16-20 are pending.
	Applicant’s remarks in view of the newly presented amendments to the independent claims 1, 14 and 16 have been considered and found to be persuasive.  A new rejection is presented and accordingly made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 6-8, 10, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2004/0081338 to Takenaka and 2016/0132719 to Fithian.

With regard to claim 1, Takenaka discloses an image processing apparatus comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: 
(1) an image obtaining unit configured to obtain a captured image (Fig. 1, camera 1);
(2) an analysis unit (Fig. 1, computer 3) configured to generate metadata for the captured image by detecting an object in the captured image, the metadata including 
(a) position information indicating a position of the object detected in the captured image and 
(b) flag information indicating whether an object in the captured image is a target of privacy protection, wherein the flag information for the object in the captured image is changeable based on user designation of the object in the captured image being displayed (paragraph [0010], The face identification device performs face (object) detection, thus generating metadata/position data for the face objects in their detected positons as shown in Fig. 5.  Each detected face is compared to a stored face that is being searched to determine if the detected face matches the face being searched.  When it is determined that a face does not match the stored face, the detected face is flagged as private and is obscured.  When it is determined that a detected face matches the sought after face, the detected face is flagged as not private and is therefore not obscured.  The flag information is considered settable or changeable by the user as a user designates the face being searched for and therefore whether the detected faces will be flagged as private or not private.  Likewise the specific person being ; and 
3) an output unit (Fig. 1, results output device 4) configured to output the metadata and the captured image to an external apparatus, the output metadata being used for determining which object in the captured image it to be obscured for protecting privacy (paragraph [0010], when a face is detected and is matched as the stored face, then the face is flagged as not private and accordingly displayed.  When a face is detected and is not matched to the stored face, then the detected face is flagged as private and is accordingly obscured or abstracted a shown in Fig. 5.  The external apparatus is this case would be the display in which the image is displayed with the appropriate abstraction/obscuring process applied as depicted in Fig. 5).
Applicant has amended the claims to include the limitations wherein:
(b) a plurality of flag information indicating whether the object detected in the captured image is a target of privacy protection under a plurality of user groups respectively, wherein the plurality of flag information are set for each object present in the captured image, and wherein the plurality of flag information which are set in advance for each object in the captured image are updatable based on user designation for each object in the captured image being displayed.
Takenaka does not specifically disclose that there are a plurality of flag information under a plurality of user groups.  Fithian discloses a privacy masking system for obscuring people appearing in images very similar to that of Takenaka (See Fithian, Fig. 2).  Fithian further discloses several flags in the form of privacy settings and/or policy settings that are set for each person to be potentially obscured (paragraphs [0014]-[0015]).   Fithian also teaches that the flags can be different for different viewers or user groups (paragraphs [0015] and [0022]).  The privacy settings for obscuring the identified faces are different according to the user viewing the image or user group. Fithian also teaches that the flag or privacy setting information can be set 

With regard to claim 2, Takenaka discloses the image processing apparatus according to claim 1, wherein the metadata includes, for each of the objects in the captured image, (a) the position information and (b) the plurality of flag information (Fig. 5, the faces are located and according to flag information indicating if privacy is required, certain faces are masked.  Position information is considered the location of detected faces in the image).  Fithian also discloses facial image coordinate data and the privacy setting of the identified faces (paragraph [0016]). 

With regard to claim 6, Takenaka discloses the image processing apparatus according to claim 18, wherein in the protection image, silhouette processing or mosaic processing has been performed on the region of the object indicated as the target of privacy protection (Figs. 5 and 6 and paragraphs [0014] and [0031], the masking targets or faces are masked with a mosaic process).

With regard to claim 7, Takenaka discloses the image processing apparatus according to claim 18, wherein in the protection image, silhouette processing or mosaic processing has been performed on a rectangular region surrounding the object indicated as the target of privacy protection (Fig. 5, the face region is blurred with a mosaic process).

the image processing apparatus according to claim 1, wherein the image obtaining unit obtains a captured image for each frame forming a moving image, and wherein the analysis unit generates the metadata in synchronization with each frame (paragraph [0016], Takenaka is directed to a surveillance camera environment wherein video footage is analyzed and accordingly masked).

With regard to claim 10, Fithian discloses wherein the flag information is set 
(1) for a respective plurality of users who are to view the captured image, 
(2) for the plurality of user groups, which are groups of users who are to view the captured image, 
(3) for a respective plurality of image display apparatuses which are to display the captured image, or 
(4) for a respective plurality of installation location of the image display apparatuses which are to display the captured image (Fithian teaches that the flags can be different for different viewers or user groups (paragraphs [0015] and [0022]).  Viewers that have the same privacy setting access are considered to be a user group. The privacy settings for obscuring the identified faces are different according to the user viewing the image or user group.  Fithian also discloses that different client devices or apparatuses are used to view the images and that the privacy settings correspond to the user using the client device (paragraph [0019] and Fig. 1, client devices 104 and 106).  

With regard to claim 14, the discussion of claim 1 applies.

With regard to claim 16, the discussion of claim 1 applies.

the image processing apparatus according to claim 1, wherein the plurality of flag information for the object in the captured image is changeable based on the user designation for designating whether to set the object in the captured image as the target of the privacy protection (paragraph [0010], when a face is detected and is matched as the stored face, then the face is flagged as not private and accordingly displayed.  When a face is detected and is not matched to the stored face, then the detected face is flagged as private and is accordingly obscured or abstracted a shown in Fig. 5.  Therefore the user designation of the searched face indicates which face image regions will be obscured for privacy and which will not.  Likewise in paragraphs [0038]-[0042], a user may designate additional faces to be searched and accordingly flagged as either privacy obscured or not which is interpreted as changing which users are designated with privacy/non-privacy flags).

With regard to claim 18, Takenaka discloses the image processing apparatus according to claim 1, wherein a protection image is generated in which the object indicated as the target of privacy protection by the flag information, of the plurality of flag information is obscured (paragraph [0010], when a face is detected and is matched as the stored face, then the face is flagged as not private and accordingly displayed.  When a face is detected and is not matched to the stored face, then the detected face is flagged as private and is accordingly obscured or abstracted a shown in Fig. 5).  



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2004/0081338 to Takenaka; 2016/0132719 to Fithian et al. and 2001/0043280 to Suda.

comprising an imaging sensor configured to convert an optical image formed on an image sensing plane into a digital electrical signal, wherein the image obtaining unit is configured to obtain the captured image based on the digital electrical signal (paragraph [0004]).  Therefore it would have been obvious to one of ordinary skill in the art to use a typical digital image sensor described by Suda in the operation of cameras for digital image processing of Takenaka as is ubiquitous in the art of digital imaging.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2004/0081338 to Takenaka; 2016/0132719 to Fithian et al. and 2017/0220816 to Matusek.

With regard to claim 20, Takenaka discloses the image processing apparatus according to claim 1, but does not explicitly disclose wherein the external apparatus is connected with the image processing apparatus via a network.  The use of networks to connect image processing devices is exceedingly well known in the art.  Matusek discloses a system that determines privacy regions or person identity regions of an image and alters those regions (Fig. 3).  Matusek also discloses that the privacy protective data management controller (Fig. 2, 205) contains a communications interface (290) that is able to communicate over a plurality of networks with other devices, servers, etc. (paragraph [0046]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to enable the communication of the   

FINAL REJECTION
	Applicant’s amendment necessitated the new grounds of rejection presented in the Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669